 



Exhibit 10.5
Corn Products International
Executive Severance Agreement
          Agreement, as of March 19, 2008, by and between
          Corn Products International, Inc., a Delaware corporation (the
“Company”), and                                          (the “Executive”).
          WHEREAS, the Executive is a key employee of the Company or a
subsidiary of the Company as defined in Section 1.1(b) hereof (“Subsidiary”),
and
          WHEREAS, the Board of Directors of the Company (the “Board”) considers
the maintenance of a sound management to be essential to protecting and
enhancing the best interests of the Company and its stockholders and recognizes
that the possibility of a change in control raises uncertainty and questions
among key employees and may result in the departure or distraction of such key
employees to the detriment of the Company and its stockholders; and
          WHEREAS, the Board wishes to assure that it will have the continued
dedication of the Executive and the availability of the Executive‘s advice and
counsel notwithstanding the possibility, threat or occurrence of a bid to take
over control of the Company, and to induce the Executive to remain in the employ
of the Company or a Subsidiary; and
          WHEREAS, the Executive is willing to continue to serve the Company and
its Subsidiaries taking into account the provisions of this Agreement;
          NOW, THEREFORE, in consideration of the foregoing, and the respective
covenants and agreements of the parties herein contained, the parties agree as
follows:

 



--------------------------------------------------------------------------------



 



Article 1. Change in Control
     1.1 Benefits shall be provided under Article 3 hereof only in the event
there shall have occurred a “Change in Control”, as such term is defined below,
and the Executive’s employment by the Company and its Subsidiaries shall
thereafter have terminated in accordance with Article 2 below within the period
beginning on the date of the “Change in Control” and ending on the second
anniversary of the date of the “Change in Control” (the “Protection Period”). If
any Protection Period terminates without the Executive’s employment having
terminated, any subsequent “Change in Control” shall give rise to a new
Protection Period. No benefits shall be paid under Article 3 of this Agreement
if the Executive’s employment terminates outside of a Protection Period.
     (a) “Change in Control” shall mean:

  (1)   The acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of 20% or more of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Common
Stock”) or (ii) the combined voting power of the then outstanding securities of
the Company entitled to vote generally in the election of directors (the
“Outstanding Voting Securities”); excluding, however, the following: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of an exercise, conversion or exchange privilege unless the
security being so exercised, converted or exchanged was acquired directly from
the Company), (B) any acquisition by the Company, (C) any acquisition by an
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company or (D) any acquisition by any
corporation pursuant to a transaction which complies with clauses (i), (ii) and
(iii) of subsection (3) of this Section 1.1(a); provided further, that for
purposes of clause (B), if any Person (other than the Company or any employee
benefit plan (or related trust) sponsored or maintained by the Company or any
corporation controlled by the Company) shall become the beneficial owner of 20%
or more of the Outstanding Common Stock or 20% or more of the Outstanding Voting
Securities by reason of an acquisition by the Company, and such Person shall,
after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Common Stock or any additional Outstanding
Voting Securities and such beneficial ownership is publicly announced, such
additional beneficial ownership shall constitute a Change in Control;     (2)  
Individuals who, as of the beginning of any consecutive two-year period
constitute the Board of Directors (the “Incumbent Board”) cease for any reason
to constitute at least a majority of such Board; provided that any individual
who subsequently becomes a director of the Company and whose election, or
nomination for election by the Company’s stockholders, was approved by the vote
of at least a majority of the directors then comprising the Incumbent Board
shall be deemed a member of the Incumbent Board; and provided further, that any
individual who was initially elected as a director of the Company as a result of
an actual or threatened solicitation by a Person other than the Board for the
purpose of opposing a solicitation by any other Person with respect to the
election or removal of directors, or any other actual or threatened solicitation
of proxies or consents by or on behalf of any Person other than the Board shall
not be deemed a member of the Incumbent Board;

 



--------------------------------------------------------------------------------



 



  (3)   The consummation of a reorganization, merger or consolidation of the
Company or sale or other disposition of all or substantially all of the assets
of the Company (a “Corporate Transaction”); excluding, however, a Corporate
Transaction pursuant to which (i) all or substantially all of the individuals or
entities who are the beneficial owners, respectively, of the Outstanding Common
Stock and the Outstanding Voting Securities immediately prior to such Corporate
Transaction will beneficially own, directly or indirectly, more than 50% of,
respectively, the outstanding shares of common stock, and the combined voting
power of the outstanding securities of such corporation entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Corporate Transaction (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or indirectly) in
substantially the same proportions relative to each other as their ownership,
immediately prior to such Corporate Transaction, of the Outstanding Common Stock
and the Outstanding Voting Securities, as the case may be, (ii)  no Person
(other than: the Company; any employee benefit plan (or related trust) sponsored
or maintained by the Company or any corporation controlled by the Company; the
corporation resulting from such Corporate Transaction; and any Person which
beneficially owned, immediately prior to such Corporate Transaction, directly or
indirectly, 15% or more of the Outstanding Common Stock or the Outstanding
Voting Securities, as the case may be) will beneficially own, directly or
indirectly, 25% or more of, respectively, the outstanding shares of common stock
of the corporation resulting from such Corporate Transaction or the combined
voting power of the outstanding securities of such corporation entitled to vote
generally in the election of directors and (iii) individuals who were members of
the Incumbent Board will constitute at least a majority of the members of the
board of directors of the corporation resulting from such Corporate
Transaction; or     (4)   The consummation of a plan of complete liquidation or
dissolution of the Company.

  (b)   For purposes of this Agreement, the term “Subsidiary” shall mean any
corporation in which the Company possesses directly or indirectly fifty percent
(50%) or more of the total combined voting power of all classes of stock.    
(c)   Upon a Change in Control, any restricted stock, stock options or other
equity awards granted to the Executive pursuant to the Corn Products
International, Inc. Stock Incentive Plan (the “Incentive Plan”) that are not
vested shall vest on the date of Change in Control in accordance with the terms
of such plans and related agreements. The Executive‘s beneficiary with respect
to such benefits shall be the same person or persons as determined under the
respective plan.     (d)   Immediately prior to a Change in Control, the Company
shall deliver to the Corn Products International, Inc. Executive Benefit Trust,
or a comparable “rabbi trust”, to be held for the benefit of the Executive
thereunder, cash or marketable securities with a fair market value equal to the
anticipated payments and benefits to be provided to the Executive hereunder, as
determined by the Company in good faith, subject to approval by the Executive,
which approval shall not unreasonably be withheld.

 



--------------------------------------------------------------------------------



 



Article 2. Termination Following Change in Control
     2.1 The Executive shall be entitled to the benefits provided in Article 3
hereof upon any termination of his or her employment with the Company and its
Subsidiaries within a Protection Period, except a termination of employment
because of his or her death, because of a “Disability,” by the Company for
“Cause,” or by the Executive other than for “Good Reason.”

  (a)   Disability. The Executive‘s employment shall be deemed to have
terminated because of a “Disability” on the date on which the Executive becomes
eligible to receive long-term disability benefits under the Company‘s Master
Welfare and Cafeteria Plan (the “Cafeteria Plan”) (or any other plan), or a
similar long-term disability plan of a Subsidiary, or a successor to the
Cafeteria Plan or to any such similar plan which is applicable to the Executive.
If the Executive is not covered for long-term disability benefits by the
Cafeteria Plan or a similar or successor long-term disability plan, the
Executive shall be deemed to have terminated because of a “Disability” on the
date on which he or she would have become eligible to receive long-term
disability benefits if he or she were covered for long-term disability benefits
by the Company‘s Cafeteria Plan.     (b)   Cause. Termination of the Executive‘s
employment by the Company or a Subsidiary for “Cause” shall mean termination by
reason of (A) the Executive‘s willful engagement in conduct which involves
dishonesty or moral turpitude which either (1) results in substantial personal
enrichment of the Executive at the expense of the Company or any of its
Subsidiaries, or (2) is demonstrably and materially injurious to the financial
condition or reputation of the Company or any of its Subsidiaries, (B) the
Executive‘s willful violation of the provisions of the confidentiality or
non-competition agreement entered into between the Company or any of its
Subsidiaries and the Executive or (C) the commission by the Executive of a
felony. An act or omission shall be deemed “willful” only if done, or omitted to
be done, in bad faith and without reasonable belief that it was in the best
interest of the Company and its Subsidiaries. Notwithstanding the foregoing, the
Executive shall not be deemed to have been terminated for Cause unless and until
there shall have been delivered to the Executive a written notice of termination
from the Compensation and Nominating Committee of the Board or any successor
thereto (the “Committee”) after reasonable notice to the Executive and an
opportunity for the Executive, together with his or her counsel, to be heard
before the Committee, finding that, in the good faith opinion of such Committee,
the Executive was guilty of conduct set forth above in clause (A) or (B) of the
first sentence of this subsection (b) and specifying the particulars in detail.
    (c)   Without Cause. The Company or a Subsidiary may terminate the
employment of the Executive without Cause during a Protection Period only by
giving the Executive written notice of termination to that effect. In that
event, the Executive‘s employment shall terminate on the last day of the month
in which such notice is given (or such later date as may be specified in such
notice).     (d)   Good Reason. Termination of employment by the Executive for
“Good Reason” shall mean termination within a Protection Period:

  (i)   If there has occurred a reduction by the Company or a Subsidiary in the
Executive‘s base salary in effect immediately before the beginning of the
Protection Period or as increased from time to time thereafter;

 



--------------------------------------------------------------------------------



 



  (ii)   If the Company or a Subsidiary, without the Executive‘s written
consent, has required the Executive to be relocated anywhere in excess of
thirty-five (35) miles from his or her office location immediately before the
beginning of the Protection Period, except for required travel on the business
of the Company or a Subsidiary to an extent substantially consistent with the
Executive‘s business travel obligations immediately before the beginning of the
Protection Period;     (iii)   If there has occurred a failure by the Company or
a Subsidiary to maintain plans providing benefits substantially the same as
those provided by any benefit or compensation plan, retirement or pension plan,
stock option plan, life insurance plan, health and accident plan or disability
plan in which the Executive is participating immediately before the beginning of
the Protection Period, or if the Company or a Subsidiary has taken any action
which would adversely affect the Executive‘s participation in or materially
reduce the Executive‘s benefits under any of such plans or deprive the Executive
of any material fringe benefit enjoyed by the Executive immediately before the
beginning of the Protection Period, or if the Company or a Subsidiary has failed
to provide the Executive with the number of paid vacation days to which he or
she would be entitled in accordance with the applicable vacation policy of the
Company or Subsidiary as in effect immediately before the beginning of the
Protection Period;     (iv)   If the Company or a Subsidiary has reduced in any
manner which the Executive reasonably considers important the Executive‘s title,
job authorities or responsibilities immediately before the beginning of the
Protection Period;     (v)   If the Company has failed to obtain the assumption
of the obligations contained in this Agreement by any successor as contemplated
in Section 9.2 hereof; or     (vi)   If there occurs any purported termination
of the Executive‘s employment by the Company or a Subsidiary which is not
effected pursuant to a written notice of termination as described in subsection
(ii) or (iii) above; and for purposes of this Agreement, no such purported
termination shall be effective.

      The Executive shall exercise his or her right to terminate his or her
employment for Good Reason by giving the Company a written notice of termination
specifying in reasonable detail the circumstances constituting such Good Reason.
However, the Company shall have thirty (30) days to “cure” such that the
circumstances constituting such Good Reason are eliminated. The Executive‘s
employment shall terminate at the end of such thirty (30)-day period only if the
Company has failed to cure such circumstances constituting the Good Reason.    
    A termination of employment by the Executive within a Protection Period
shall be for Good Reason if one of the occurrences specified in this subsection
(d) shall have occurred (and subject to the cure provision of the immediately
preceding paragraph), notwithstanding that the Executive may have other reasons
for terminating employment, including employment by another employer which the
Executive desires to accept.     (e)   Transfers; Sale of Subsidiary. A transfer
of employment from the Company to a Subsidiary, from a Subsidiary to the
Company, or between Subsidiaries shall not be considered a termination of
employment for purposes of this Agreement. If the

 



--------------------------------------------------------------------------------



 



      Company‘s ownership of a corporation is reduced so as to cause such
corporation to cease to be a “Subsidiary” as defined in Section 1.1(b) of this
Agreement and the Executive continues in employment with such corporation, the
Executive shall not be considered to have terminated employment for purposes of
this Agreement and the Executive shall have no right to any benefits pursuant to
this Article 3 unless (a) a Change in Control occurred prior to such reduction
in ownership and (b) the Executive‘s employment terminates within the Protection
Period beginning on the date of such Change in Control under circumstances that
would have entitled the Executive to benefits if such corporation were still a
Subsidiary.

Article 3. Benefits Upon Termination Within Protection Period
     3.1 If, within a Protection Period, the Executive’s employment by the
Company or a Subsidiary shall terminate other than because of his or her death,
because of a Disability, by the Company for Cause, or by the Executive other
than for Good Reason, if the Executive signs a general release in a form
acceptable to the Company that releases the Company from any and all claims that
the Executive may have, and the Executive affirmatively agrees not to violate
the provisions of Article 5 (a “General Release”), the Executive shall be
entitled to the benefits provided for below:

  (a)   The Company or a Subsidiary shall pay to the Executive through the date
of the Executive‘s termination of employment base salary at the rate then in
effect, together with salary in lieu of vacation accrued and unused to the date
on which Executive’s employment terminates, and all other benefits due to
Executive through the date of Executive’s termination of employment, in
accordance with the standard payroll and other practices of the Company or
Subsidiary.     (b)   The Company or Subsidiary shall also pay to the Executive
the amount equal to the target annual bonus established for the Executive under
the Company’s Annual Incentive Program or a similar bonus plan of a Subsidiary
(or a successor to any such bonus plan) for the fiscal year in which the
Executive’s termination of employment occurs, reduced pro rata for that portion
of the fiscal year not completed as of the date of the Executive’s termination
of employment.     (c)   The Company or a Subsidiary shall pay the Executive as
a severance payment an amount equal to three (3) times the sum of (A) his or her
highest base salary in effect during any period of twelve (12) consecutive
months within the thirty-six (36) months immediately preceding his or her date
of termination of employment; and (B) the target annual bonus established for
the Executive under the Company‘s Annual Incentive Program or a similar bonus
plan of a Subsidiary (or a successor to any such bonus plan) for the fiscal year
in which the Executive’s termination of employment occurs. However, if the
Executive is at least sixty-two (62) years of age as of the date of his or her
termination of employment, the Committee shall have the discretion to
alternatively provide the Executive a severance payment prorated for the number
of full months until the Executive attains age sixty-five (65).     (d)   If the
Executive is a participant in the Executive Life Insurance Plan (“ELIP”) on the
date of the Executive’s termination of employment, the Executive’s eligibility
to participate in the ELIP with respect to a Policy (as defined in the ELIP)
shall continue; provided that, during the thirty-six (36) or lesser month
benefit continuation period described in Section 3.1(e) below, the Executive
will attain at least age fifty-five (55) and would have

 



--------------------------------------------------------------------------------



 



      completed, if the Executive’s termination of employment had not occurred,
at least five (5) Policy Years (as defined in the ELIP) with respect to such
Policy.     (e)   Subject to (i) and (ii) below, the Company or a Subsidiary
shall provide, at the exact same cost as to the Executive, and at the same
coverage level, as in effect as of the Executive’s date of termination of
employment, a continuation of the Executive’s (and, where applicable, the
Executive’s eligible dependents’) welfare benefit coverage, including health
insurance, dental insurance, group term life insurance and long-term disability
insurance (but excluding any flexible spending accounts) for thirty-six (36)
months from his or her date of termination of employment (the “Benefit Period”).
However, if the Executive is at least sixty-two (62) years of age as of the date
of his or her termination of employment, the Committee shall have the discretion
to alternatively provide the Executive’s (and the Executive’s eligible
dependents’) health insurance coverage as described under this subsection
(e) for the number of full months until the Executive attains age sixty-five
(65). The Executive’s applicable COBRA health insurance benefit continuation
period shall begin at the end of this thirty-six (36) or lesser month benefit
continuation period. If the Company is not able to provide under its welfare
benefit plans for employees all or any portion of the welfare benefit coverage
required to be provided to the Executive pursuant to this Section 3.1(e), the
Company shall provide such coverage through alternative insurance coverage, at
the exact same cost as to the Executive, and at the same level of benefits to
the Executive, as in effect as of the date of the Executive’s termination of
employment.

  (i)   If the Executive becomes covered under the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage
of a subsequent employer which does not contain any exclusion or limitation with
respect to any preexisting condition of the Executive or the Executive’s
eligible dependents, the Company’s obligation to provide health insurance,
dental insurance, group term life insurance or long-term disability insurance
coverage pursuant to this Section 3.1(e), whichever is applicable, shall be
discontinued prior to the end of the thirty-six (36) or lesser month
continuation period. For purposes of enforcing this offset provision, the
Executive shall have a duty to inform the Company as to the terms and conditions
of any subsequent employment and the corresponding benefits earned from such
employment. The Executive shall provide, or cause to provide, to the Company in
writing correct, complete, and timely information concerning the same.     (ii)
  If, as of the Executive’s date of termination of employment, the provision to
the Executive of the health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage described in this Section
3.1(e) would either: (1) violate the terms of the Company’s health insurance,
dental insurance, group term life insurance or long-term disability insurance
plan (or any other related insurance policies), (2) violate any of the Code’s
nondiscrimination requirements applicable to the health insurance, dental
insurance, group term life insurance or long-term disability insurance coverage,
or (3) cause the Executive to be subject to the excise tax under IRC 409A, then
the Company, in its sole discretion, may elect to pay the Executive, in lieu of
the health insurance, dental insurance, group term life insurance or long-term
disability insurance coverage, described under this Section 3.1(e), whichever is
applicable, a lump-sum cash payment equal to the total monthly premiums (or in
the case of a self-funded health insurance plan, the cost of COBRA continuation
coverage) that would have been paid by the Company for the

 



--------------------------------------------------------------------------------



 



      Executive under the health insurance, dental insurance, group term life
insurance or long-term disability insurance plan from the date of termination
through the thirty-six (36) or lesser months following such date.

      In the event that any health insurance, dental insurance, group term life
insurance or long-term disability insurance coverage provided under this
Section 3.1(e) is subject to federal, state, or local income or employment taxes
(other than any such taxes which were applicable to the same extent to the
Executive’s insurance coverage prior to the Executive’s termination of
employment) or IRC Section 409A excise tax, or in the event that a lump-sum
payment is made in lieu of all or a part insurance coverage, the Company shall
provide the Executive with an additional payment in the amount necessary such
that after payment by the Executive of all such taxes (calculated after assuming
the Executive pays such taxes for the year in which the payment or benefit
occurs at the highest marginal tax rate applicable), including any taxes imposed
on the additional payments, the Executive effectively received coverage on a
tax-free basis (other than any such taxes which were applicable to the same
extent to the Executive’s insurance coverage prior to the Executive’s
termination of employment) or retains a cash amount equal to the cash payments
in lieu of insurance coverage provided pursuant to this Section 3.1(e), reduced
by any such taxes which are applicable to the Executive’s insurance coverage
same extent as prior to the Executive’s termination of employment.     (f)   The
Company shall also (i) credit to the Executive’s Cash Balance Plan Make-Up
Account in the Company’s Supplemental Executive Retirement Plan or any successor
plan (the “SERP”) an amount equal to the value of any benefits forfeited under
the Company’s Cash Balance Plan for Salaried Employees or any successor plan and
(ii) credit to the Executive’s Savings Plan Make-Up Account in the SERP an
amount equal to the value of any benefits forfeited under the Company’s
Retirement Savings Plan for Salaried Employees or any successor plan.     (g)  
The Company shall provide the Executive with three (3) additional years of
service credits under the Company’s Cash Balance Plan for Salaried Employees and
under the Executive’s Cash Balance Plan Make-Up Account in the SERP or any
successor plans. However, if the Executive is at least sixty-two (62) years of
age as of the date of his or her termination of employment, the Company shall
provide the Executive with a pro rata portion of three (3) additional years of
service credits, based on the number of full months until the Executive attains
age sixty-five (65). All additional years of service credits (including credits
under the Company’s Cash Balance Plan for Salaried Employees and under the
Executive’s Cash Balance Plan Make-Up Account in the SERP) will be calculated
consistently with the provisions in the plans, will be based on target total
cash compensation as of the date employment terminates (base salary plus target
annual bonus), and will be credited to the Executive’s Cash Balance Plan Make-Up
Account in the SERP. Any distribution from the SERP with respect to such
additional credits shall comply with Section 4.1.     (h)   The Company shall
credit to the Executive’s Savings Plan Make-Up Account in the SERP an amount
equal to three (3) times the sum of (i) the employer matching contributions and
profit sharing contributions made to the Executive’s accounts under the
Company’s Retirement Savings Plan for Salaried Employees and (ii) the employer
matching contributions and profit sharing contributions credited to the
Executive’s Savings Plan Make-Up Account in the SERP or any successor plans, in
each case for the

 



--------------------------------------------------------------------------------



 



      most recent plan year that ended before the date of the Change in Control
or, if higher, for the most recent plan year that ended after the date of the
Change in Control (in either case, annualized to the extent that such plan year
consisted of less than twelve (12) months and/or the Executive was not eligible
to participate in the Company’s Retirement Savings Plan or Savings Plan Make-Up
Account in the SERP, as applicable, for the full plan year). However, if the
Executive is at least sixty-two (62) years of age as of the date of his or her
termination of employment, the Company shall provide the Executive with a pro
rata portion of three (3) times the sum of such employer matching contributions
and profit sharing contributions, based on the number of full months until the
Executive attains age sixty-five (65). Any distribution from the SERP with
respect to such additional credits shall comply with Section 4.1.     (i)   The
Executive’s Cash Balance Plan Make-Up Account and Savings Plan Make-Up Account
in the SERP shall be fully vested on the date of the Executive’s termination of
employment.     (j)   The Executive shall receive the cash value of his or her
current retiree healthcare spending account (“RHCSA”) and related dependent
healthcare spending account, plus the value of three (3) additional years of
Company contributions to such accounts. However, if the Executive is at least
sixty-two (62) years of age as of the date of his or her termination of
employment, the Company shall provide the Executive with a pro rata portion of
the value of three (3) additional years of Company contributions to such
accounts, based on the number of full months until the Executive attains age
sixty-five (65). The Executive shall be immediately vested in his or her RHCSA
and related dependent healthcare spending account on the date of the Executive’s
termination of employment and the account balances will be paid out in
accordance with the terms of the Company’s Master Retiree Welfare Plan or any
successor plan. To the extent the Executive’s RHCSA and related dependent
healthcare spending account may not be immediately vested and paid out under the
Company’s Master Retiree Welfare Plan or any successor plan, such amounts shall
be paid out of the general assets of the Company. In addition, notwithstanding
anything to the contrary in the Company’s Master Retiree Welfare Plan or any
successor plan, the Executive shall be immediately eligible to participate in
the benefits available to Retirees thereunder, and the Executive and the
Executive’s spouse shall remain eligible for their lifetimes, to participate, on
an after-tax basis in the event that the Executive’s RHCSA or dependent
healthcare spending account, whichever is applicable, has a zero balance, to
participate the benefits provided to Retiree’s under the Company’s Master
Retiree Welfare Plan or any successor plan as of the date of the Executive’s
termination of employment. If the Company is not able to provide under its
Master Retiree Welfare Plans or any successor plan all or any portion of the
welfare benefit coverage required to be provided to the Executive and the
Executive’s spouse pursuant to this Section 3.1(j), the Company shall provide
such coverage through alternative insurance coverage.     (k)   The Company
shall provide the Executive with executive-level outplacement services for a
period of one (1) year from the date of the Executive’s termination of
employment. Such outplacement services shall be provided through an outplacement
firm that is mutually agreed upon by the parties.     (l)   The Company shall
(i) pay the Executive a lump sum cash amount equivalent to the same level of
personal allowances (such as club dues and automobile expenses) for the period

 



--------------------------------------------------------------------------------



 



      of three (3) months, as the Executive received immediately prior to his or
her termination of employment, and (ii) continue to pay the lease payments on
the vehicle provided to the Executive by the Company for a period of three
(3) months or, if less, the remainder of the lease period in effect as of the
Executive’s date of termination of employment. The Executive shall be entitled
to the continued use of such vehicle during such period and to purchase the
vehicle at the end of such period on the terms provided in the applicable lease
agreement.     (m)   All other rights and benefits that the Executive is vested
in, pursuant to other plans and programs of the Company.

     The Executive shall be entitled to all payments and benefits provided for
by or pursuant to this Section 3.1 whether or not he or she seeks or obtains
other employment, except as otherwise specifically provided in this Section 3.1.
Article 4. Benefits Payment Schedule
     4.1 Payment Schedule. Payments due to the Executive pursuant to Article 3
shall be paid as follows:

  (a)   If the Executive is not a “Specified Employee” (as that term is defined
and determined under IRC Section 409A) or if the Executive is a Specified
Employee, then only with respect to payments provided in Section 3.1 that are
not deferred compensation subject to IRC Section 409A, as soon as
administratively practicable, but in no event later than March 15 of the
calendar year after the calendar year of the Executive’s date of Separation from
Service (as defined under IRC Section 409A); and     (b)   If the Executive is a
Specified Employee, for payments that are deferred compensation subject to IRC
Section 409A, as soon as administratively practicable on or after, but in no
event later than the end of the calendar year in which such date occurs, or, if
later, the 15th day of the third calendar month following such date, the date
six (6) months following the Executive’s date of Separation from Service.

Notwithstanding the above, the Company’s obligation to pay severance amounts due
to the Executive pursuant to Article 3, to the extent not already paid, shall
cease immediately and such payments will be forfeited, if the Executive violates
any condition described in Sections 5.1 or 5.2 after his or her termination of
employment. To the extent already paid, should the Executive violate any
condition described in Sections 5.1 or 5.2 after his or her termination of
employment, the severance amounts provided hereunder shall be repaid in their
entirety by the Executive to the Company, and all rights to such payments shall
be forfeited.
Article 5. Restrictive Covenants
     5.1 Confidentiality. The Company has advised the Executive and the
Executive acknowledges that it is the policy of the Company to maintain as
secret and confidential all Protected Information (as defined below), and that
Protected Information has been and will be developed at substantial cost and
effort to the Company. The Executive shall not at any time, directly or
indirectly, divulge, furnish or make accessible to any person, firm,
corporation, association, or other entity (otherwise than as may be required in
the regular course of Executive’s employment), nor use in any manner, either
during the Executive’s employment period or after the termination, for any
reason, any Protected Information, or cause any such information of the Company
or its Subsidiaries to enter the public domain. For purposes of this Agreement,
“Protected Information” means trade secrets,

 



--------------------------------------------------------------------------------



 



confidential and proprietary business information of the Company or its
Subsidiaries, and any other information of the Company, including but not
limited to, software, records, manuals, books, forms, documents, notes, letters,
reports, data, tables, compositions, articles, devices, apparatus, customer
lists (including potential customers), sources of supply, processes, plans,
materials, pricing information, internal memoranda, marketing plans, internal
policies, and products and services which may be developed from time to time by
the Company, its Subsidiaries and its agents or employees, including the
Executive; provided, however that information that is in the public domain
(other than as a result of a breach of this Agreement), approved for release by
the Company or lawfully obtained from third parties who are not bound by a
confidentiality agreement with the Company, is not Protected Information.
     5.2 Nonsolicitation. During the term of this Agreement and for a period of
[CEO: twenty-four (24) months] [other executives: twelve (12) months] after the
Executive’s date of termination of employment, the Executive shall not solicit
or recruit, directly or indirectly, any employee or consultant of the Company or
its Subsidiaries.
     5.3 Ownership. The Executive agrees that all inventions, copyrightable
material, business and/or technical information, marketing plans, customer
lists, and trade secrets which arise out of the performance of this Agreement
are the property of the Company.
Article 6. Parachute Payments.
     6.1 Gross-Up Payment. The severance benefits payable to the Executive under
Agreement shall be adjusted as set forth in this Section 6.1. If the sum (the
“combined amount”) of the amounts under Article 3 and other payments or benefits
which the Executive has received or has the right to receive from the Company or
any of its Subsidiaries which are defined in IRC Section 280G(b)(2)(A)(i) would
constitute a “parachute payment” (as defined in IRC Section 280G(b)(2)), the
combined amount shall, unless the following sentence applies, be decreased by
the smallest amount that will eliminate any parachute payment. If the decrease
referred to in the preceding sentence is 10 percent (10%) or more of the
combined amount, the combined amount shall not be decreased, but rather the
Company shall pay to the Executive an amount sufficient to provide the
Executive, after tax, a net amount equal to the IRC Section 4999 excise tax
imposed on such combined amount, as increased pursuant to this section (the
“Gross-Up Payment). For this purpose, “after tax” means the amount retained by
the Executive after satisfaction (whether through withholding, direct payment or
otherwise) of all applicable federal, state, provincial and local income taxes
at the highest marginal tax rate, and the Executive share of any applicable FICA
taxes.
     6.2 Gross-Up Payment Schedule. If an Executive becomes entitled to a
Gross-Up Payment as provided in Section 6.1, the Company shall pay the Gross-Up
Payment. If the Executive is not a Specified Employee, the Company shall pay the
Gross-Up Payment as soon as administratively practicable, but not later than
March 15 in the calendar year following the Executive’s Separation from Service.
If the Executive is a Specified Employee, the Company shall pay the Gross-Up
Payment as soon as administratively practicable on or after the date which is
six (6) months following the date of the Executive’s Separation from Service.
Provided, however, that in accordance with IRC Section 280G, such Gross-Up
Payment shall not be prepaid in the case of health insurance benefits; the
Gross-Up Payment related to such benefits shall be paid and withheld by the
Company at the same date that income taxes are withheld from such health
insurance benefits.
     6.3 Tax Computation. In determining the potential impact of the IRC
Section 4999 excise tax, the Company may rely on any advice it deems
appropriate, including, but not limited to, the counsel of its independent
auditors. All calculations for purposes of determining whether any of the
combined amount will be subject to the excise tax and the amounts of such excise
tax will be made in

 



--------------------------------------------------------------------------------



 



accordance with applicable rules and regulations under IRC Section 280G in
effect at the relevant time.
     6.4 Subsequent Recalculation. If the Internal Revenue Service adjusts the
computation of the Company so that the Executive did not receive the greatest
net benefit, the Company shall reimburse the Executive for the full amount
necessary to make the Executive whole, plus a market rate of interest, as
reasonably determined by the Committee. If the Executive is a Specified
Employee, such reimbursement shall be made as soon as administratively
practicable on a date on or after the date six (6) months following the
Executive’s date of Separation from Service, and if the Executive is not a
Specified Employee, such reimbursement shall be made as soon as administratively
practicable but not later than March 15 of the calendar year following the
calendar year in which the Internal Revenue Service adjusts the Executive’s
computation. If the Internal Revenue Service adjusts the computation such that
the Company has exceeded the maximum amount as provided for, then the amount
paid in excess shall be owed back to the Company with applicable interest and
shall be deemed a loan by the Company to the Executive.
     If, after the receipt by the Executive of an amount advanced by the Company
pursuant to this Article 6, the Executive who becomes entitled to receive any
refund with respect to such claim due to an overpayment of any excise tax or
income tax, including interest and penalties with respect thereto, the Executive
shall (subject to the Company’s complying with the requirements of this
Article 6) promptly pay to the Company the amount of such refund (together with
any interest paid or credited thereon after taxes applicable thereto).
Article 7. No Other Severance Benefits; Right to Other Plan Benefits.
     In the event of termination of the Executive‘s employment within a
Protection Period under circumstances entitling the Executive to benefits
hereunder, the Executive shall not be entitled to any other severance benefits
except those provided by or pursuant to this Agreement, and the Executive hereby
waives any claim against the Company or any of its Subsidiaries or affiliates
for any additional severance benefits to which he or she might otherwise be
entitled. Except as provided in the preceding sentence, nothing in this
Agreement shall be construed as limiting in any way any rights or benefits that
the Executive may have pursuant to the terms of any other plan, program or
arrangement maintained by the Company or any of its Subsidiaries or affiliates.
Article 8. Termination of Employment Agreements.
     Any and all Employment Agreements entered into between the Company or any
of its Subsidiaries and the Executive prior to the date of this Agreement are
hereby terminated.
Article 9. Termination and Amendment; Successors; Binding Agreement.
     9.1 This Agreement shall terminate on the close of business on the date
preceding the one-year anniversary of the date of this Agreement; provided,
however, that commencing on the annual anniversary of the date of this Agreement
and each anniversary of the date of this Agreement thereafter, the term of this
Agreement shall automatically be extended for one additional year unless at
least six (6) months prior to such anniversary date, the Company or the
Executive shall have given notice to the other party, in accordance with
Article 10, that this Agreement shall not be extended. This Agreement may be
amended only by an instrument in writing signed by the Company and the
Executive. The Company expressly acknowledges that, during the term of this
Agreement, the Executive shall have a binding and irrevocable right to the
benefits set forth hereunder in the event of his or her termination of
employment during a Protection Period to the extent provided in Section 2.1. Any
purported amendment or termination of this Agreement by the Company, other than

 



--------------------------------------------------------------------------------



 



pursuant to the terms of this Section 9.1, shall be ineffective, and the
Executive shall not lose any right hereunder by failing to contest such a
purported amendment or termination.
     9.2 The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation or otherwise) to all or substantially all of the
business and/or assets of the Company or to any subsidiary that employs the
Executive, to expressly assume and agree to honor this Agreement in the same
manner and to the same extent that the Company would be required to so honor if
no such succession had taken place. Failure of the Company to obtain such
agreement prior to the effectiveness of any such succession shall be a violation
of this Agreement and shall entitle the Executive to benefits from the Company
or such successor in the same amount and on the same terms as the Executive
would be entitled hereunder if he or she terminated his or her employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the date of
termination of employment. As used in this Section 9.2, “Company” shall mean the
Company hereinbefore defined and any successor to its business and/or assets as
aforesaid which executes and delivers the agreement provided for in this
Section 9.2 or which otherwise becomes bound by all the terms and provisions of
this Agreement by operation of law. The Company shall promptly notify the
Executive of any succession by purchase, merger, consolidation or otherwise to
all or substantially all the business and/or assets of the Company and shall
state whether or not the successor has executed the agreement required by this
Section 9.2 and, if so, shall make a copy of such agreement available to the
Executive.
     9.3 This Agreement and all rights of the Executive hereunder shall inure to
the benefit of, and shall be enforceable by, the Executive and the Executive‘s
legal representatives. If the Executive should die while any amounts remain
payable to him or her hereunder, all such amounts shall be paid to his or her
designated beneficiary or, if there be no such beneficiary, to his or her
estate.
     9.4 The Company expressly acknowledges and agrees that the Executive shall
have a contractual right to the benefits provided hereunder, and the Company
expressly waives any ability, if possible, to deny liability for any breach of
its contractual commitment hereunder upon the grounds of lack of consideration,
accord and satisfaction or any other defense. If any dispute arises after a
Change in Control as to whether the Executive is entitled to benefits under this
Agreement, there shall be a presumption that the Executive is entitled to such
benefits and the burden of proving otherwise shall be on the Company.
     9.5 The Company‘s obligation to provide the benefits set forth in this
Agreement shall be absolute and unconditional and shall not be affected by any
circumstances, including, without limitation, any set-off, counterclaim,
recoupment, or other right which the Company or any Subsidiary may have against
the Executive or anyone else. All amounts payable by the Company hereunder shall
be paid without notice or demand. Each and every payment made hereunder by the
Company or any Subsidiary shall be final, and neither the Company nor any
Subsidiary will seek to recover all or any portion of such payment from the
Executive or from whomsoever may be entitled thereto, for any reason whatsoever.
Article 10. Notice.
     All notices of termination and other communications provided for in this
Agreement shall be in writing and shall be deemed to have been duly given when
delivered by hand or mailed by United States registered mail, return receipt
requested, addressed as follows:
If to the Executive:

 



--------------------------------------------------------------------------------



 



         
 
 
 
   
 
       
 
 
 
   
 
       
 
 
 
   
 
       

If to the Company:

     
 
  Corn Products International, Inc.
 
  5 Westbrook Corporate Center
 
  Westchester, IL 60154
 
  Attention: Vice President — Human Resources

or to such other address as either party may have furnished to the other in
writing in accordance herewith.
Article 11. Miscellaneous.
     No provision of this Agreement may be waived or modified unless such waiver
or modification is in writing and signed by the Executive and the Company‘s
Chief Executive Officer or such other officer as may be designated by the Board.
No waiver by either party of any breach by the other party of, or compliance
with, any provision of this Agreement shall be deemed a waiver of similar or
dissimilar provisions at the same or any prior or subsequent time. The validity,
interpretation, construction and performance of this Agreement shall be governed
by the laws of the State of Illinois, without regard to its principles of
conflict of laws, and by applicable laws of the United States.
Article 12. Validity.
     The invalidity or unenforceability of any provision of this Agreement shall
not affect the validity or enforceability of any other provision, which shall
remain in full force and effect.
Article 13. Legal Expenses; Dispute Resolution; Arbitration; Pre-Judgment
Interest.
     13.1 The Company shall promptly pay all legal fees and related expenses
incurred by the Executive in seeking to obtain or enforce any right or benefit
under this Agreement (including all fees and expenses, if any, incurred in
seeking advice in connection therewith).
     13.2 If any dispute or controversy arises under or in connection with this
Agreement, including without limitation any claim under any Federal, state or
local law, rule, decision or order relating to employment or the fact or manner
of its termination, the Company and the Executive shall attempt to resolve such
dispute or controversy through good faith negotiations.
     13.3 If such parties fail to resolve such dispute or controversy within
ninety days, such dispute or controversy shall, if the Executive so elects, be
settled by arbitration, conducted before a panel of three arbitrators in
Chicago, Illinois in accordance with the applicable rules and procedures of the
Center for Public Resources then in effect. Judgment upon the award rendered by
the arbitrators may be entered in any court having jurisdiction. Such
arbitration shall be final and binding on the parties. Costs of any arbitration,
including, without limitation, reasonable attorneys’ fees of both parties, shall
be borne by the Company.

 



--------------------------------------------------------------------------------



 



     13.4 If such parties fail to resolve such dispute or controversy within
ninety days and the Executive does not elect arbitration, legal proceedings may
be instituted, in which event the Company shall be required to pay the
Executive‘s legal fees and related expenses to the extent set forth in
Section 13.1 above.
     13.5 Pending the resolution of any arbitration or court proceeding, the
Company shall continue payment of all amounts due the Executive under this
Agreement and all benefits to which the Executive is entitled, including medical
and life insurance benefits, other than those specifically at issue in the
arbitration or court proceeding and excluding long term disability benefits.
     13.6 If the Executive is awarded amounts pursuant to arbitration or court
proceeding, the Company shall also pay pre-judgment interest on such amounts
calculated at the Prime Rate (as defined below) in effect on the date of such
payment. For purposes of this Agreement, the term “Prime Rate” shall mean the
prime rate as published in the Wall Street Journal Midwest edition showing such
rate in effect as of the first business day of each calendar quarter.
* * * * *
          IN WITNESS WHEREOF, the parties have executed this Agreement on the
day and year first above written.

                        Executive                Corn Products International,
Inc.
            By:                 Company Representative Position     

 